Title: To James Madison from James Monroe, 18 December 1794
From: Monroe, James
To: Madison, James


Dear Sir.
Paris Decr. 18. 1794.
I have addressed to your care a letter for Mr. R. & two others, to be addressed by you according to circumstances either to Langdon, Burr, Butler, Ross or any other person in case you shod. deem it proper to be presented at all & sent them in a packet by Havre. This which covers one for Mr. R. is to go by Bordeaux. I submit it entirely to you either to present or suppress it as the state of things in relation to the object may advise. In case it is presented you will excuse its being address’d to you, on acct. of its being a private letter & the necessity of preventing in case he shod. be absent its getting into the hands of another. Believe me sincerely yr. friend & servant
Jas. Monroe
